Case 1:19-cv-00109-SM Document 48-10 Filed 05/18/20 Page 1 of 6




      Exhibit 10
                   Case 1:19-cv-00109-SM Document 48-10 Filed 05/18/20 Page 2 of 6
From: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
Sent: Sunday, September 10, 2017 7:16 PM EDT
To: Kristi L. Clemens <Kristi.L.Clemens@dartmouth.edu>; Adam J. Knowlton-Young <Adam.J.Knowlton-
Young@dartmouth.edu>
Subject: Re: Financial Aid question
Attachment(s): "Anderson%2c M. %2718 - Allegation Packet.pdf"
Hi Kristi,

Thank you so much for responding so quickly, and my dearest apologies - my internship ended two days ago and I was super busy during
my last week and missed that I needed to return that packet. I've completed and attached it to this email. Would you suggest I simply
walk to the judicial affairs office first thing tomorrow morning and ask to have a hearing ASAP?

Best,
Mark

From: Kristi L. Clemens
Sent: Sunday, September 10, 2017 3:40:16 PM
To: Mark I. Anderson; Christen M. O'Connor; Adam J. Knowlton-Young
Subject: Re: Financial Aid question

Mark, the check in hold is due to your pending judicial case. You've been repeatedly told that you could not enroll this term
until the case was resolved, which it is not. Adam told you last week that the case still needed resolution and you did not
respond.

I recommend that you go to judicial affairs tomorrow to make a plan to resolve your case.

Best,
Kristi



Kristi Clemens
Assistant Dean of Student Affairs and Director of Case Management
Dartmouth College
(603) 646-3907



-------- Original message --------
From: "Mark I. Anderson" <Mark.I.Anderson.18@dartmouth.edu>
Date: 9/10/17 6:36 PM (GMT-05:00)
To: "Christen M. O'Connor" <Christen.M.O'Connor@dartmouth.edu>, "Adam J. Knowlton-Young" <Adam.J.Knowlton-
Young@dartmouth.edu>, "Kristi L. Clemens" <Kristi.L.Clemens@dartmouth.edu>
Subject: Re: Financial Aid question

Hi Christen,

This is very urgent - I am being prevented from "checking-in" on banner for the term because of a "student account check in hold" from
the financial aid office. It seems to me at this time that the housing office was able to resolve whatever problem was at hand, and I have
checked all the tabs on the financial aid menu on banner and have not seen anything showing some sum the school wants me to pay, so
I'm assuming the problem this was the case but immediately need to know if it is not.

If there is some sum the school is requiring me to pay before I can attend classes for the term, could you provide me specific directions
to where I can find the amount owed and pay it.

Also, in case you aren't immediately available to assist me with this, I'm going to Kristi Clemens and Adam Knowton-Young in case
either of them might be able to help me resolve it sooner.

Best,
Mark Anderson

From: Christen M. O'Connor
Sent: Monday, June 19, 2017 7:34:15 AM
To: Mark I. Anderson
Subject: RE: Financial Aid question

Mark –

I want to just be clear that in my role in Financial Aid, the scope of my (and my office’s) abilities are to evaluate your eligibility for
financial aid, and to award your financial aid. I and my colleagues here have no role in billing, your account statement, refunds,




                                                                                                                           DARTMOUTH000493
Case 1:19-cv-00109-SM Document 48-10 Filed 05/18/20 Page 3 of 6




                                                                  DARTMOUTH000498
Case 1:19-cv-00109-SM Document 48-10 Filed 05/18/20 Page 4 of 6




                                                                  DARTMOUTH000499
Case 1:19-cv-00109-SM Document 48-10 Filed 05/18/20 Page 5 of 6




                                                                  DARTMOUTH000500
Case 1:19-cv-00109-SM Document 48-10 Filed 05/18/20 Page 6 of 6




                                                                  DARTMOUTH000501
